Citation Nr: 1532560	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  13-32 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a bilateral foot disability, other than residuals cold injury to feet, to include pes planus, hammertoes and metatarsalgia.  

4.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a bilateral foot disability.  

5.  Entitlement to service connection for a low back disorder, to include as secondary to a neck disability.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.  

7.  Whether new and material evidence was received to reopen a previously denied claim for entitlement to service connection for residuals, neck injury.  
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1980 to March 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board videoconference hearing in November 2014 and a copy of that transcript is of record.  

The Board notes that the Veteran has claimed several psychiatric disabilities that are either related to service or to his medical conditions.  Based on the Veteran's contentions and diagnoses of record, the claim has been recharacterized as seen on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Likewise, the Board notes that the issue of bilateral pes planus was certified to the Board.  However, based on the bilateral foot diagnoses and medical evidence of record, the Board has recharacterized the issue as seen on the title page.  Id; see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

Finally, as will be discussed further below, in a May 2013 rating decision the RO denied reopening the Veteran's claim for entitlement to service connection for residuals, neck injury.  On his October 2013 VA Form 9 the Veteran indicated that his neck was directly related to service.  The Board construes this statement as a notice of disagreement and a statement of the case should be sent to the Veteran regarding this issue.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

All Issues

First, the Veteran submitted supportive statements in March 2015 that reveal that the Veteran is currently in receipt of Social Security Administration (Benefits).  Therefore, a remand is necessary to obtain those records.  

Additionally, the August 2013 statement of the case notes that VA treatment records dated to August 2013 were reviewed.  However, a review of the evidence of record reveals only VA treatment records dated to May 2013.  Furthermore, at the November 2014 Board hearing the Veteran testified that he began seeking treatment at the Miami VAMC in 1983.  Therefore, on remand outstanding VA treatment records must be obtained.  

Bilateral Foot Condition

The Veteran's February 1980 enlistment report of medical examination shows that the Veteran was noted as having pes planus moderately asymptomatic.  Therefore, the presumption of soundness is rebutted and the Veteran's bilateral pes planus preexisted service.  

The Veteran was afforded a VA foot examination in April 2011.  The examiner concluded that the Veteran's bilateral pes planus was not increased beyond the natural progression by military service.  The examiner noted that the Veteran had symptomatic feet prior to entering the military.  The examiner explained that the Veteran was in the military for less than 4 years during which he did not sustain any significant trauma to the feet.  The examiner noted that the Veteran's service treatment records document foot swelling following a fall from a motorcycle and foot numbness related to frostbite.  The examiner explained that the Veteran now has mildly symptomatic bilateral pes planus which the examiner would expect to be his clinical state following the natural progression of the disease.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet App.231, 234 (2012); see also 38 U.S.C.A. § 1111 (presumption of sound condition).  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 F.3d at 1096; see 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In such claims, the veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  If the veteran meets his burden of demonstrating an increase in disability during service, the preexisting condition is presumed to have been aggravated in service, and the burden is on the Secretary to rebut the presumption.  Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To rebut the presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the preexisting condition was due to the natural progress of the condition.  Horn, 25 Vet. App. at 235 n.6.  In light of the foregoing, the Board finds that another opinion is necessary to assist the Board in determining whether the Veteran is entitled to service connection for a bilateral foot disorder on a basis of aggravation in service. 

Also, a January 2012 nexus statement from a private physician shows that, in relevant part, the Veteran was diagnosed with hammertoes and metatarsalgia.  The nexus statement also concluded after review of the Veteran's service treatment records that the disabilities were as most likely caused by or a result of the Veteran's military service.  The Board notes that the January 2012 statement is not sufficient to grant service connection as it does not provide a rationale for the conclusions reached.  However, the statement does meet the low threshold set forth in McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of his metatarsalgia and hammertoes.  

Bilateral Knee Disability

The August 2013 statement of the case discusses a June 2013 knee examination.  However, a review of the evidence of record does not reveal this VA examination.  Therefore, on remand the June 2013 VA knee examination should be associated with the claims file.  

Low Back Disability

At the November 2014 VA examination, the Veteran reported that he sees a Dr. O'Quinn at a Wellness Center for his low back disability.  However, a review of the evidence of record does not reveal any treatment records from a Dr. O'Quinn or that any such records were requested.  Therefore on remand, attempts to obtain such records should be completed.  

Acquired Psychiatric Disorder

The Veteran contends that his acquired psychiatric disorder is directly related to service and/or to his medical conditions.  The Veteran's service treatment records are negative for any complaints of or treatment for mental health problems. 

A December 2013 statement from a private case management aide noted that the Veteran suffers from depression, psychosis and persistent anxiety.  The case management aide noted that she "examined [the Veteran] and his military records as well as the medical records and diagnosis."  The case management aide concluded that after working with the Veteran "for such of long we can conclude that [the Veteran] and his severe treatment and medical records it is more likely than not that his condition is related to service."  

A December 2013 statement from a VA staff physician noted that the Veteran had been followed at the Miami VA Medical Center since 2005.  The physician noted that the Veteran had been treated for depression, anxiety and severe psychosis features.  The physician noted that the Veteran reported that the depression and anxiety began during his time of active duty.  The examiner concluded that "it is plausible that his depression and anxiety [are] due to exposure during military service."  

The December 2013 opinions fail to detail the in-service event or events claimed to have produced a chronic psychiatric disability and fail to provide a supporting rationale for the conclusions reached.  While the above opinions are not sufficient to grant service connection they do meet the low threshold set forth in McLendon.  Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed psychiatric disorder.  Also, in light of the Veteran's testimony provided at the November 2014 Board hearing, he should also be asked to prepare VA Form 21-0781 (stressor statement).  

Additionally, the Veteran has asserted that his acquired psychiatric disability is related to his medical conditions.  However, the Veteran is not currently service connected for any disabilities.  The Board thus finds that the Veteran's claim for entitlement to service connection for an acquired psychiatric disability is also inextricably intertwined with the herein remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).
Neck Disability

Finally, as noted above, the Veteran has filed a notice of disagreement with the portion of the May 2013 rating decision that denied reopening his claim for entitlement to service connection for residuals, neck injury; however, a statement of the case has not been issued.  As such, on remand the Veteran should be provided with such.  See Manlicon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent private or VA treatment records for his claimed disorders.  The RO/AMC should secure any necessary authorizations. If any requested outstanding records cannot be obtained, the Veteran should be notified of such. Specifically, the RO/AMC should ask the Veteran to provide authorization for Dr. O'Quinn at the "Wellness Center".  The RO/AMC should also obtain any outstanding VA treatment records from the Miami VAMC dated 1983 to April 1998 and May 2013 to the present.  

2. Ask the Veteran to prepare VA Form 21-0781 (stressor statement) in light of his testimony provided at the November 2014 Board hearing.  

3. Based on any additional information provided by the Veteran in VA Form 21-0781, the RO/AMC should contact the appropriate department, agency, or official to verify the death of a service member on a grenade range at Fort Knox between February 1980 and May 1980; the suicide of a service member at Fort Riley between May 1980 and August 1980; and the death of a service member in a helicopter crash at Fort Lewis between September 1980 and December 1980.  

4. Take all necessary steps to contact the SSA and attempt to obtain any records pertinent to the Veteran's application(s) for Social Security disability benefits.

5. Associate with the file the June 2013 VA knee examination referenced in the August 2013 statement of the case. 

6. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral foot disorder.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted. 

The examiner should diagnose all current bilateral foot disorders.  If there are different diagnoses than those of record, to include hammer toes and metatarsalgia (as diagnosed in January 2012) the examiner should attempt to reconcile the diagnoses.

In regard to bilateral pes planus, is it at least as likely as not (a 50 percent or better probability) that the Veteran's preexisting bilateral pes planus underwent a permanent increase in severity (as opposed to a temporary flare-up) during his active duty military service?  If yes, is it clear and unmistakable that the permanent increase in severity is due to the natural progression of the disability?

In regard to hammer toes and metatarsalgia and any other disorder of the feet other than cold injury, is it at least as likely as not (50 percent probability or greater) that the foot disorder is related to the Veteran's military service?  In so opining, the examiner must consider and discuss the January 2012 nexus statement provided by the private physician. 

The examiner should provide a thorough rationale for the conclusions reached.  

7. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorders.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted. 

The examiner should diagnose all current psychiatric disorders.  If there are different diagnoses than those of record, to include bipolar disorder (as diagnosed in October 2010); major depressive disorder (as diagnosed in December 2013); and persistent anxiety (as noted in December 2013); the examiner should attempt to reconcile the diagnoses.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disorder is related to military service, to include his described stressors of fellow service men dying due to suicide, grenades, and a helicopter crash?  In so opining, the examiner must consider and discuss the December 2013 statement form a private case management aide and the December 2013 statement from the VA staff physician.  

If a PTSD diagnosis is confirmed, the examiner is to identify the stressors upon which the diagnosis of PTSD was made.  

The examiner should provide a thorough rationale for the conclusions reached.  

8. Issue a statement of the case on the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals, neck injury.  The issue should be returned to the Board only if a timely substantive appeal is received.

9. If and only if, service connection is granted for any of the above remanded and not for an acquired psychiatric disorder, return the claims file to the examiner who conducted the VA psychiatric examination for an addendum opinion.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disorder(s) was (1) caused, OR (2) aggravated by a service-connected disability.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.

The examiner should provide a thorough rationale for the conclusions reached.  

10. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


